Judgment unanimously affirmed, with costs. The picketing of plaintiff’s premises by defendants and their agents was not peaceable, but was accompanied by acts of violence and was unlawful in that the pickets carried signs falsely announcing that a strike was in progress in the theatre in question; caused crowds to assemble in front of said theatre, thereby blocking the sidewalk and obstructing the public use thereof; interfered with the patrons of the theatre, and threatened and intimidated people who were about to enter it. (Exchange Bakery & Restaurant, Inc., v. Rifkin, 245 N. Y. 260.) Present — Lazansky, P. J., Young, Hagarty, Scudder and Tompkins, JJ.